Case 1:19-cr-00821-KMW Document 142

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

(x oma SS SS SS SS SS x
UNITED STATES OF AMERICA
-against
ALEXANDER DEJESUS,
LUIS ESPINAL,
ANTHONY MELO
Defendants.
“ meen eee eee enn x

 

KIMBA M. WOOD, District Judge:

Filed 06/09/21 Page 1of1

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:___
DATE FILED: Wi7/at _

 

 

ORDER
19 CR 821 (KMW)

The conference currently scheduled for June 14, 2021, is adjourned to Monday, June 28,

2021, at 11:00 a.m. The parties shall notify the Court by Wednesday, June 16, 2021, whether

they wish to proceed remotely or in-person, so that the Court can put in a timely request for a

remote or in-person proceeding, consistent with the guidelines currently in place in the

courthouse.
SO ORDERED.

Dated: New York, New York
June 9, 2021

It Ww, Wark

 

KIMBA M. WOOD .
UNITED STATES DISTRICT JUDGE
